UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                 Plaintiff,
                                                              19-CV-10311 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 NYC M.T.A.; et al.,

                                 Defendants.

       Pursuant to the order issued November 12, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
